NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN JOSE MARTINEZ,                              No.   13-71456

                Petitioner,                      Agency No. A095-737-543

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Juan Jose Martinez, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Padilla-Martinez v. Holder, 770 F.3d 825, 830 (9th Cir. 2014). We deny the

petition for review.

       The agency did not err in denying Martinez’s application for cancellation of

removal, where Martinez failed to meet his burden of proof to establish that his

convictions do not render him ineligible for relief. See 8 U.S.C. § 1229b(b)(1)(B),

(C); see also Pereida v. Wilkinson, 141 S. Ct. 754, 760 (2021) (applicant bears the

burden of establishing eligibility for discretionary relief, including that he has not

been convicted of certain disqualifying offenses).

       In light of this disposition, we do not reach Martinez’s contentions regarding

the remaining factors for eligibility for cancellation of removal. See Simeonov v.

Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (the courts and the agency are not

required to make findings on issues the decision of which is unnecessary to the

results).

       The stay of removal remains in place until issuance of the mandate.

       PETITION FOR REVIEW DENIED.




                                           2                                    13-71456